                    Case 7:12-cv-06421-KMK Document 265 Filed 07/06/21 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                               Southern District
                                             __________  DistrictofofNew York
                                                                      __________


          Securities and Exchange Commission                   )
                             Plaintiff                         )
                                v.                             )      Case No.     7:12-cv-06421-KMK
                   Edward Bronson, et al.                      )
                            Defendant                          )

                                              APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          Edward Bronson                                                                                               .


Date:         July 6, 2021                                                              /s/ Ryan D. O'Quinn
                                                                                         Attorney’s signature


                                                                                    Ryan D. O'Quinn (RO-8528)
                                                                                     Printed name and bar number
                                                                                       DLA Piper LLP (US)
                                                                               200 South Biscayne Blvd., Suite 2500
                                                                                        Miami, FL 33131

                                                                                               Address

                                                                                    ryan.oquinn@dlapiper.com
                                                                                            E-mail address

                                                                                          (305) 423-8553
                                                                                          Telephone number

                                                                                          (305) 675-0807
                                                                                             FAX number
